Case: 13-13045    Date Filed: 03/03/2014   Page: 1 of 8


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-13045
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 5:10-cv-00214-RH-GRJ



LAWRENCE JAMES TAYLOR,

                                                               Petitioner-Appellant,

                                      versus

WARDEN, FCI MARIANNA,

                                                              Respondent-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                 (March 3, 2014)

Before TJOFLAT, WILSON, and ANDERSON, Circuit Judges.

PER CURIAM:

      On July 28, 2006, in the U.S. District Court for the Northern District of

Texas, Lawrence James Taylor pled guilty to being a felon in possession of
                Case: 13-13045        Date Filed: 03/03/2014       Page: 2 of 8


firearms, in violation of 18 U.S.C. § 922(g)(1) and 924(e)(1). On November 17,

2006, the District Court, finding that Taylor qualified as an armed career criminal

under the Armed Career Criminal Act of 1984 (“ACCA”), 18 U.S.C. § 924(e)—

because he had three prior convictions of a violent felony, i.e., two burglary

convictions and a conviction for injury to child—sentenced him to prison for a

term of 260 months. 1 Taylor appealed his sentence. He argued that the District

Court improperly enhanced his sentence under the ACCA. In doing so, he

conceded (by not raising the issue) that the three convictions on which the District

Court based its armed career criminal finding qualified as violent felonies under

the ACCA. The Fifth Circuit rejected his argument and affirmed his sentence.

United States v. Taylor, 263 Fed.Appx. 402, 2008 WL 189986 (C.A.5 (Tex.)).

       On June 1, 2009, Taylor moved the sentencing court to vacate his sentence

pursuant to 28 U.S.C. § 2255, presenting an argument that he had not presented on

direct appeal; he claimed that neither of his burglary convictions qualified as a

violent felony under the ACCA. Although he had been charged with burglary of

habitation, a crime of violence, he had pled guilty to burglary of a building, which

was not a crime of violence according to the Fifth Circuit’s decision in United

       1
          The ACCA subjects a defendant convicted under 18 U.S.C. § 922(g) to a minimum
sentence of 15 years and a maximum sentence of life imprisonment if he has three prior
convictions for “a violent felony or a serious drug offense, of both, committed on occasions
different from one another.” 18 U.S.C. § 924(e)(1). In addition to the convictions noted in the
text, Taylor had been convicted of possession of cocaine. The court concluded that such was not
a serious drug offense; hence, that conviction is not relevant here. The sentence range prescribed
by the Sentencing Guidelines in the instant case was 235-293 months’ imprisonment.
                                                2
                 Case: 13-13045        Date Filed: 03/03/2014        Page: 3 of 8


States v. Constante, 544 F.3d 584 (5th Cir. 2008). The court denied his § 2255

motion on the ground that he had procedurally defaulted his claim and had not

established cause for failing to raise it on direct appeal. Taylor attempted to appeal

the ruling, but both the sentencing court and the Court of Appeals denied his

application for a certificate of appealability. Taylor then returned to the sentencing

court with a “motion to correct illegal sentence.” The court treated it as a second §

2255 motion and dismissed it for lack of jurisdiction.

      On August 20, 2010, Taylor, invoking the savings claims of 28 U.S.C. §

2255, 2 petitioned the U.S. District Court for the Middle District of Florida for a

writ of habeas corpus pursuant to 28 U.S.C. § 2241, arguing that he was actually

and legally innocent of his ACCA sentencing enhancement. Citing this court’s

decision in Gilbert v. United States, 609 F.3d 1159 (11th Cir. 2010), rev’d by

Gilbert v. United States, 640 F.3d 1293 (11th Cir. 2011) (en banc), Taylor argued

that his two burglary convictions, which were obtained under Texas Penal Code §

30.02(a)(3), though violent felonies at the time of the convictions, see United

States v. Silva, 957 F.2d 157, 161-62 (5th Cir. 1992) (holding that a conviction

      2
          Section 2255’s savings clause states, in pertinent part:

      (e) An application for a writ of habeas corpus in behalf of a prisoner who is
      authorized to apply for relief by motion pursuant to this section, shall not be
      entertained if it appears that the . . . the court which sentenced him . . . has denied
      him relief, unless it also appears that the remedy by motion is inadequate or
      ineffective to test the legality of his detention.

(Emphasis added).
                                                  3
              Case: 13-13045     Date Filed: 03/03/2014    Page: 4 of 8


under § 30.02 was a violent felony), no longer constituted violent felonies; the

Constante decision had so declared. The District Court, relying on this court’s

decision in Williams v.Warden, Federal Bureau of Prisons, 713 F.3d 1332 (11th

Cir. 2013), denied Taylor’s petition because Taylor had presented his argument to

his sentencing court and the Fifth Circuit Court of Appeals, and they had rejected

it. Taylor v. Augustine, 2013 WL 3214971 (N.D.Fla.). Taylor now appeals the

District Court’s decision.

      On appeal, Taylor argues that he was entitled to proceed under § 2241

because, at the time of his conviction and his direct appeal, United States v. Silva

foreclosed his argument that a conviction under Texas Penal Code § 30.02(a)(3)

was not a violent felony. Taylor contends that the Supreme Court’s decision in

Begay v. United States, 553 U.S. 137, 128 S.Ct. 1581, 170 L.Ed.2d 490 (2008),

was retroactively applicable and required the overturning Silva, as the Fifth Circuit

recognized in United States v. Constante, 544 F.3d at 584. Therefore, since his

prior convictions under § 30.02(a)(3) were no longer violent felonies, he should be

resentenced without the ACCA enhancement.

      We review de novo whether a prisoner may bring a § 2241 petition under the

savings clause. Williams, 713 F.3d at 1337. Pursuant to § 2255(a), a federal

prisoner may move his sentencing court to vacate, set aside, or correct his sentence

on the ground Taylor asserts—that the sentence was in excess of the statutory


                                          4
              Case: 13-13045       Date Filed: 03/03/2014   Page: 5 of 8


maximum. 28 U.S.C. § 2255(a). Although a prisoner may not file a second or

successive § 2255 motion without permission from the court of appeals, 28 U.S.C

§ 2255(h), a prisoner who is otherwise barred from filing a second or successive

motion to vacate may challenge his custody in a § 2241 petition if it “appears that

the remedy by motion is inadequate or ineffective to test the legality of his

detention,” 28 U.S.C. § 2255(e).

      We have emphasized that a federal prisoner may not rely on the savings

clause in order to escape the ban on second and successive § 2255 motions.

Gilbert, 640 F.3d at 1323 (concluding that the savings clause did not authorize a

federal prisoner to bring in a § 2441 petition a claim, which would otherwise be

barred by the rule respecting second or successive § 2255 motions, that the

Sentencing Guidelines were misapplied in a way that resulted in a longer sentence

that did not exceed the statutory maximum). However, in Gilbert, we left open the

possibility that a claim involving a “pure Begay error,” defined as an error in the

application of the “violent felony” enhancement in 18 U.S.C. § 924(e)(2)(B), could

be brought under the savings clause, noting that the ACCA enhancement raised the

defendant’s statutory minimum and maximum sentence. Id. at 1319 n.20.

      In Williams, we stated that a claim under the savings clause (1) must be

based upon a retroactively applicable Supreme Court decision, and (2) the decision

must have overturned a circuit precedent that squarely barred the claim so that the


                                           5
               Case: 13-13045      Date Filed: 03/03/2014    Page: 6 of 8


petitioner had no genuine opportunity to raise it at trial, on appeal, or in his first

§ 2255 motion. Williams, 713 F.3d at 1343 (citing Wofford v. Scott, 177 F.3d 1236

(11th Cir. 1999)). The prisoner in Williams could not avail himself of the savings

clause because he was unable to identify a case that squarely foreclosed him from

objecting on direct appeal or collateral attack to the classification of his prior

burglary convictions as violent felonies. Id. at 1343-45. In so holding, we

concluded that, to succeed on a Begay claim, the prisoner was required to show

that Begay had overturned circuit precedent that specifically addressed the

conviction at issue, not just that Begay had altered the relevant legal analysis. Id.

at 1346-47. Moreover, we emphasized that Begay did not abrogate all of our

pre-Begay holdings as to what constitutes a violent felony. Id. at 1347. We also

held that the availability of the savings clause was a jurisdictional issue, such that

claims that do not meet the requirements of the savings clause must be dismissed

for lack of subject-matter jurisdiction. Id. at 1337-40.

      Under the ACCA, a defendant receives an enhanced sentence if he is

(1) convicted under § 922(g); and (2) has three prior convictions for a violent

felony, a serious drug offense, or both, that were committed on occasions different

from one another. 18 U.S.C. § 924(e)(1). The statute defines “violent felony” as

either (1) a crime that has as an element, the use, attempted use, or threatened use

of physical force against the person of another; or (2) burglary, arson, extortion, or


                                            6
               Case: 13-13045     Date Filed: 03/03/2014    Page: 7 of 8


a crime that otherwise involves conduct that presents a serious potential risk of

physical injury to another. 18 U.S.C. § 924(e)(2)(B)(i), (ii). Begay involved the

“residual clause” of this definition, as it determined whether the crime of driving

under the influence involved conduct that presents a serious potential risk of

physical injury to another. Begay, 533 U.S. at 141-45, 128 S.Ct. at 1584-86

(indicating that, to fall under the residual clause, the crime must be purposeful,

violent, and aggressive).

      Under § 30.02 of the Texas Penal Code, a person commits the offense of

burglary if the person (1) enters a habitation or a building not then open to the

public with the intent to commit a felony, theft, or assault; (2) remains concealed in

a building or habitation with the intent to commit a felony, theft, or assault; or

(3) enters a building or habitation and commits or attempts to commit a felony,

theft, or assault. Tex. Penal Code Ann. § 30.02(a). In Silva, the Fifth Circuit

upheld the ACCA enhancement where the defendant previously had been

convicted of two counts of burglary of a habitation and one count of burglary of a

building, all under § 30.02, but the court did not indicate the subsection under

which the defendant had been convicted. Silva, 957 F.2d at 161-62. The court

relied on Taylor v. United States, 495 U.S. 575, 599, 110 S.Ct. 2143, 2158, 109

L.Ed.2d 607 (1990) (defining a generic burglary that constitutes a predicate ACCA

offense), to conclude that § 30.02 was a generic burglary statute that punished


                                           7
               Case: 13-13045     Date Filed: 03/03/2014    Page: 8 of 8


nonconsensual entry into a building with the intent to commit a crime, such that all

of Silva’s prior burglary convictions were predicate convictions justifying the

ACCA enhancement. Id. at 162.

      In Constante, the Fifth Circuit stated that it had never determined whether a

conviction under § 30.02(a)(3) constituted a generic burglary that would sustain

the ACCA enhancement. Constante, 544 F.3d at 585. Acknowledging that Silva

had determined that a conviction under § 30.02 constituted a violent felony for

ACCA purposes, the court stated that Silva, by necessity, had to refer only to

§ 30.02(a)(1) because that is the only section of the statute with a specific intent

requirement. Id. at 585-86. The court determined that a conviction under

§ 30.03(a)(3) could not support the ACCA enhancement because it was not a

generic burglary under Taylor. Id. at 586-87. Notably, the Constante panel did not

rely on Begay or its progeny. See Constante, 544 F.3d at 585-87.

      We conclude that Taylor has failed to establish on appeal that binding circuit

precedent “squarely foreclosed” him from raising his claim on direct appeal or in

his previous § 2255 motion, or that a retroactively applicable Supreme Court

decision overturned the relevant precedent. Accordingly, Taylor has not satisfied

the § 2255(e) savings clause requirements.

      AFFIRMED.




                                           8